                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

EVA BARRETT,

          Petitioner,

v.                                         Civ. Action No. 1:19-CV-102
                                                      (Kleeh)

WARDEN ENTZEL,

          Respondent.


      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 5]
             AND DISMISSING PETITION WITH PREJUDICE

     On   May    6,   2019,   the   pro   se   Petitioner,   Eva   Barrett

(“Barrett”), filed a Petition for Habeas Corpus Pursuant to 28

U.S.C. § 2241, asking the Court for a reduction in her sentence

based on successful completion of the Residential Drug Abuse

Treatment Program (“RDAP”). She asks the Court to strike the

provision of 18 U.S.C. § 3621(e) that prohibits sentence reductions

for RDAP completion when the offender received a firearm-based

sentencing enhancement.

     Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi (the “Magistrate Judge”) for initial review. On September 4,

2019, the Magistrate Judge entered a Report and Recommendation

(“R&R”), recommending that the Court dismiss this matter with

prejudice. The R&R also informed the parties that they had fourteen

days (and an additional three days for mailing) from the entry of
BARRETT V. ENTZEL                                                    1:19-CV-102

         ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 5]
                AND DISMISSING PETITION WITH PREJUDICE

the R&R to file “specific written objections, identifying the

portions of the Report and Recommendation to which objection is

made, and the basis of such objection.” ECF No. 5 at 12. It further

warned      them         that    the    “[f]ailure        to       file    written

objections . . . shall constitute a waiver of de novo review by

the District Court and a waiver of appellate review by the Circuit

Court of Appeals.” Id. at 13. Barrett accepted service on September

9, 2019. To date, no objections have been filed.

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the [parties do] not object.” Dellarcirprete v. Gutierrez,

479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold

portions of a recommendation to which no objection has been made

unless    they     are    clearly   erroneous.     See    Diamond    v.   Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Because       no    party   has   objected,    the    Court    is    under   no

obligation to conduct a de novo review. Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, and finding

no clear error, the Court ADOPTS the R&R [ECF No. 5]. This action

is DISMISSED WITH PREJUDICE and STRICKEN from the Court’s active

                                         2
BARRETT V. ENTZEL                                      1:19-CV-102

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 5]
             AND DISMISSING PETITION WITH PREJUDICE

docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se prisoner, via certified mail,

return receipt requested.

     DATED: November 26, 2019


                                ____________________________
                                THOMAS S. KLEEH
                                UNITED STATES DISTRICT JUDGE




                                  3
